McBRIDE, Judge.
This is one of the seven suits mentioned in the case of Gaida v. Hourgettes, La.App., 67 So.2d 737, an opinion and decree in which was handed down by us this day. The plaintiff was one of the asphyxiated persons and her claim is for personal injuries. In connection with her asphyxiation she suffered dizziness, nausea, deafness, and headaches for several days, and remained about her home for one week. We think that $200. would constitute a proper allowance.
Therefore, the judgment appealed from is reversed, and it is now ordered that the plaintiff herein, Mrs. Ruth Mildred Orge-ron, wife of Aby A. Barrios, have judgment against the defendant, Mrs. Elaine Hourgettes, wife of D. M. Charles, for the full sum of $200, with legal interest from judicial demand, and for the costs of both courts.
Reversed.